           Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                                   Desc
                               Imaged Certificate of Notice Page 1 of 14
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 19-24804-VZ
Yueting Jia                                                                                                            Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: tjohnsonC                                                            Page 1 of 12
Date Rcvd: Mar 08, 2021                                               Form ID: 3180C1                                                         Total Noticed: 286
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 10, 2021:
Recip ID                   Recipient Name and Address
db                     +   Yueting Jia, 91 Marguerite Drive, Rancho Palos Verdes, CA 90275-4476
aty                    +   Aaron H. Stulman, Potter Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, DE 19801-6108
aty                    +   Alessandra Glorioso, Dorsey & Whitney (Delaware) LLP, 300 Delaware Avenue, Suite 1010, Wilmington, DE 19801-1671
aty                    +   Andrew D. Behlmann, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068-1791
aty                    +   Benjamin M. Rhode, Kirkland & Ellis LLP, 300 North LaSale, Chicago, IL 60654-5412
aty                    +   Brya Michele Keilson, Morris James LLP, 500 Delaware Avenue, Suite 1500, P.O. Box 2306, Wilmington, DE 19899-2306
aty                    +   Christopher M. Samis, Potter Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, DE 19801-6108
aty                    +   Daniel J. Saval, Kobre & Kim LLP, 800 Third Avenue, New York, NY 10022-7775
aty                    +   Domenic E. Pacitti, Klehr Harrison Harvey Branzburg LLP, 919 Market Street, Suite 1000, Wilmington, DE 19801-3030
aty                    +   Dong Xu, Kobre & Kim LLP, 800 Third Avenue, New York, NY 10022-7775
aty                    +   Eric Lopez Schnabel, Dorsey & Whitney LLP, 51 W. 52nd Street, New York, NY 10019-6119
aty                    +   Frederick B. Rosner, The Rosner Law Group LLC, 824 Market Street, Suite 810, Wilmington, DE 19801-4939
aty                    +   GianClaudio Finizio, Bayard, P.A., 600 North King Street, Suite 400, Wilmington, DE 19801-3779
aty                    +   James E O'Neill, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801-3034
aty                        James E. O'Neill, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, PO Box 8705, Wilmington, DE 19899-8705
aty                    +   Jeffrey D. Prol, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068-1791
aty                    +   Jeffrey W. Dulberg, Pachulski Stang Ziehl & Jones LLp, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067-4003
aty                    +   Jeremy D. Merkin, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068-1791
aty                    +   Jinshu Zhang, Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017-5709
aty                        John A. Moe, II, Address Not On File
aty                        John Han, Kobre & Kim LLP, ICBC Tower, 6th Floor, 3 Garden Road, Central HONG KONG
aty                    +   L. Katherine Good, Potter Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, DE 19801-6108
aty                    +   Matthew P. Austria, Austria Legal, LLC, 1007 N. Orange Street, 4th Floor, Wilmington, DE 19801-1242
aty                    +   Morton R. Branzburg, Klehr Harrison Harvey Branzburg LLP, 1835 Market Street, Suite 1400, Philadelphia, PA 19103-2945
aty                    +   Neil B. Glassman, Bayard, P.A., 600 North King Street, Suite 400, Wilmington, DE 19801-3779
aty                        Ray Liu, Twin Towers (West), Suite 1503-1505, B12 Jianguomenwai Avenue, Chaoyang District, Beijing, 100022 CHINA
aty                    +   Richard M Pachulski, Pachulski Satang Ziehl & Jones LLP, 10100 Santa Monica Bl Ste 1300, Los Angeles, CA 90067-4114
aty                    +   Sally E. Veghte, Klehr Harrison Harvey Branzburg LLP, 919 North Market Street, Suite 1000, Wilmington, DE 19801-3030
aty                    +   Scott D. Cousins, Bayard, P.A., 600 North King Street, Suite 400, Wilmington, DE 19801-3779
aty                    +   Suzzanne Uhland, 610 Newport Center Dr 17th Flr, Newport Beach, CA 92660-6419
aty                    +   Vincent J. Roland, Ballon Stoll Bader & Nadler PC, 729 Seventh Avenue 17th Floor, New York, NY 10019-6887
aty                    +   Vincent J. Roldan, Ballon Stoll Bader & Nadler, PC, 729 Seventh Avenue, 17th Floor, New York, NY 10019-6887
aty                    +   Wenjie Sun, Grandall & Partners Consulting LLC, 729 Seventh Avenue 17th Floor, New York, NY 10019-6887
aty                    +   Yates M. French, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, IL 60654-5412
aty                    +   Zhao Liu, The Rosner Law Group LLC, 824 Market Street, Suite 810, Wilmington, DE 19801-4939
cr                     +   Chongqing LeTV Commercial Factoring Co., Ltd., c/o Robins Kaplan LLP, 2049 Century Park East, Suite 3400, Los Angeles, CA
                           90067-3208
cr                     +   EScribers, LLC, 352 7th Avenue, New York, NY 10001-5012
op                     +   Epiq Corporate Restructuring, LLC, www.epiqsystems.com, 777 Third Avenue, 12th Floor, New York, NY 10017-1302
sp                     +   Lei Lei Wang Ekvall, Smiley Wang-Ekvall, LLP, 3200 Park Center Drive, Suite 250, Costa Mea, CA 92626 US 92626-7234
cr                     +   Tianjin Jiarui Huixin Corporate Management Co., Lt, c/o Robins Kaplan LLP, 2049 Century Park East, Suite 3400, Los Angeles, CA
                           90067-3208
cr                     +   VIZIO, Inc., c/o Ervin Cohen & Jessup LLP, 9401 Wilshire Blvd, Ninth Floor, Ninth Floor Beverly Hills, CA 90212-2928
       Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                  Desc
                           Imaged Certificate of Notice Page 2 of 14
District/off: 0973-2                                      User: tjohnsonC                                                    Page 2 of 12
Date Rcvd: Mar 08, 2021                                   Form ID: 3180C1                                                 Total Noticed: 286
cr              + Zhejiang Zhongtai Chuangzhan Enterprise Management, c/o Mette H. Kurth, Fox Rothschild LLP, 919 North Market Street, Ste. 300,
                  Wilmington, DE 19801-3068
cr              + Zhijian Dong, SulmeyerKupetz, c/o Victor Sahn, 333 South Grand Avenue, Ste. 3400 Los Angeles, CA 90071-1538
40196031        + Andrade Gonzalez LLP, Attn: Damian J. Martinez, 634 South Spring St, Top Floor, Los Angeles, CA 90014-3963
40055727          BANK OF BEIJING CO. LTD. (XIANGSHUWAN B), 1-1, 1-2, 1-3, BUILDING 1, 2ND DISTRICT, XUEFU SHUJIAYUAN,,
                  HAIDIAN DISTRICT, BEIJING, BEIJING 100085 CHINA
40056127          BEIJING BAIDING NEW CENTURY BUS MGT CO, BUILDING 3, 13 COURTYARD NO,, WORKERS SADIUM NORTH ROA,
                  CHAOYANG DISTRICT, BEIJING, BEIJING 100000 CHINA
40056307          BEIJING BAIRUI CULTURE MEDIA CO, LTD, 12 FLOORS, BLOCK B, WANTONG CENTER, NO. 6, CHAOWAI ST,
                  CHAOYANG DISTRICT, CHAOYANG DISTRICT, BEIJING, BEIJING 10005 CHINA
40055728          BEIJING BLUE GIANT REAL ESTATE INVEST., 12 FLOORS, BLOCK AB, WANTONG CENTER, NO. 6, CHAOWAI STREET,
                  BEIJING, CHAOYANG DISTRICT 100005 CHINA
40244762          BEIJING CENTURY RUIKE SYS TECH CO LTD, BLDG H8, PRIVY COUNCIL, # 10 JIACHUANG RD, TONGZHOU DRISTRICT,
                  BEIJING, BJ 101111, CHINA
40056128          BEIJING CENTURY RUIKE SYSTEM TECH CO, ROOM 608, 6TH FLOOR, NORTH TOWER, DAHENG TECHNOLOGY
                  BUILDING, NO. 3 SUZHOUS STREET, HAIDIAN DISTRICT, BEIJING, BEIJING CHINA
40056308          BEIJING CHUANGJIN XINGYE INVESTMENT CENT, 6TH FLOOR, BLOCK B,, NO.4, EAST WANGJING ROAD,, CHAOYANG
                  DISTRICT, BEIJING, BEIJING 100102 CHINA
40055729          BEIJING DEHENG (HANGZHOU) LAW OFFICE, 10/F HUAFENG INTERNATIONAL, 200 XINYE ROAD, JINGGAN XINCHENG
                  DISTRICT, HANGZHOU, ZHEJIA 310020 CHINA
40056129          BEIJING DONGFANG CHEYUN INFORMATION TECH, ROOM 1123, FLOOR 11, BUILDING 1, NO. 8-1, WEST FOURTH RING
                  RD SOUTH, FENGTAI DIST, BEIJING, BEIJING 100000 CHINA
40056309          BEIJING FORTUNE TIES PROPERTIES CO LTD, ROOM 1102, FLOOR 10, BUILDING 3, 105 YAOJIAYUAN ROAD, CHAOYANG
                  DISTRICT, BEIJING, BEIJING 100000 CHINA
40244740          BEIJING HAIDAN TECHNOLOGY FINANCIAL, CAPITAL HOLDING GROUP CO LTD, C/O BO SUN, RM 1520 #66 N 4TH RING
                  RD HAIDIAN DIST, BEIJING 100080 CHINA
40056130          BEIJING HAIDIAN TECHNOLOGY FINANCIAL CAP, ROOM 1520 NO.66 RD., NORTH FOURTH RING ROAD, HAIDIAN
                  DISTRICT, BEIJING, BEIJING 100080 CHINA
40056310          BEIJING HONGCHENG XINTAI PROPERTIES LTD, 1501, FLOOR 15, BUILDING 3, 105 YAOJIAYUAN ROAD, CHAOYANG
                  DISTRICT, BEIJING, BEIJING 100025 CHINA
40055731          BEIJING HUAXING MOBILE ASSET MANAGEMENT, 9 FLOORS, BLOCK B, DERUN BUILDING,, BUILDING 1, NO. 3
                  YONGAN DONGLI JIA,, CHAOYANG DISTRICT, BEIJING, BEIJING 100022 CHINA
40244730          BEIJING HUAXING MOBILE ASSET MGT CENTER, NO 1077 HUIHE SOUTH STREET, GAO BEIDIAN, CHAOYANG
                  DISTRICT, BEIJING 100123 CHINA
40056131          BEIJING JIAXIN TENGDA INFORMATION CONSUL, ROOM 1019,10TH FLOOR, BUILDING 1, NO. 166 FUSHI ROAD,
                  SHIJINGSHAN DISTRICT, BEIJING, BEIJING 100043 CHINA
40242671          BEIJING LAN CAPITAL INVESTMENT FUND MGMT, A/K/A BLUE GIANT, ATTN JIE FENG, 12 FL BLOCK AB WANTONG
                  CTR #6 CHAOWAI ST, CHAOYANG DIST BEIJING 1000005
40056311          BEIJING SIWEI EQUITY INVESTMENT MGMT, ROOM 2608, PENGRUN BUILDING,, NO.26 XIAOYUN ROAD,, CHAOYANG
                  DISTRICT, BEIJING, BEIJING 100016 CHINA
40245025        + BEIJING YINGDA CAPITAL MANAGEMENT CO, C/O LOCKE LORD LLP, ATTN STEVEN BRYANT, 600 CONGRESS AVE, STE
                  2200, AUSTIN, TX 78701-3055
40055732          BEIJING YINGDA CAPITAL MANAGEMENT CO., LT, 22 FLOORS, WEST TOWER OF GLOBAL FINANCIAL CENTER,,
                  CHAOYANG DISTRICT, BEIJING, BEIJING 100020 CHINA
40056132          BOE TECHNOLOGY (HONG KONG) LTD., 8 XIHUAN ZHONG LU, YIZHUANG ECONOMIC AND TECHNOLOGICAL,
                  DEVELOPMENT ZONE, BEIJING, BEIJING 102600 CHINA
40281167          C/O CHI ZHANG, 19 FLOOR 1901 BLOCK C CAIZHI BLDG, ZHONGGUANCUN EASAT RD HAIDIAN DISTRICT, BEIJING
                  100190, CHINA
40244763          CENTURY SAGE SCIENTIFIC HK LIMITED, 777 LAICHIKOK RD, CHEUNGSHAWAN,KOWLOON, HONG KONG, HK 000000,
                  CHINA
40056312          CHANGJIANG SECURITIES ASSET MGT LTD., 27F, CENTURY LINK TOWER 1, NO.1198 CENTURY AVENUE,, PUDONG
                  NEW DISTRICT, SHANGHAI 200122 CHINA
40242682          CHENGDU HOUSHI ADVERTISING CO LTD, 26-18, BLOCK C HONGDING INTERNATIONAL, GUANYIN BRIDGE JIANGBEI
                  DISTRICT, CHONGQING 400020 PR CHINA
40056123          CHINA CITIC BANK CO., LTD. HEAD OFFICE, ROOM 1001,10TH FLOOR, BLOCK E,, GLOBAL TRADE CENTER, NO.36
                  NORTH, THIRD RING ROAD, DONGCHENG DISTRIC, BEIJING, BEIJING 100013 CHINA
40244967          CHINA CONSUMER CAPITAL FUND II LP, A303, FL 3, TOWER A, COFCO PLAZA, #8 JIANGUOMEN NEI AVE, DONGCHENG
                  DIST, BEIJING, 100005, CHINA
40056303          CHINA CONSUMER CAPITAL FUND II, L.P., A303, BLOCK A, ZHONGLIANG PLAZA,, 8 JIANGUOMEN NEIJIE STREET,,
                  DONGCHENG DISTRICT, BEIJING, BEIJING 100005 CHINA
40056313          CHINA EVERGRANDE GROUP, PO BOX 309, UGLAND HOUSE, GRAND CAYMAN KY1-114 CAYMAN ISLANDS
40056124          CHINA MERCHANTS BANK CO., LTD., SHANGHAI, CHINA MERCHANTS BANK ROOM 1609, NO. 1717, NORTH SICHUAN
                  ROAD,, HONGKOU DISTRICT,, SHANGHAI, SHANGHAI 200080 CHINA
40244719          CHINA MINSHENG TRUST CO LTD, ATTN YIN ZHUO, 18/F BLK C MINSHENG FINANCIAL CENTER, #28 JIANGUOMENNEI
                  AVE DONGCHENG DIST, BEIJING 100005 CHINA
40056304          CHINA MINSHENG TRUST CO., LTD., 18TH FLOOR, BLOCK C, MINSHENG FINANCIAL CENTER, 28, JIANGUOME INNER
                  STREET, DONGHCENG DIST, BEIJING 100005 CHINA
40056314          CHINA SOFT GROWING INVEST WUXI PARTSHP., ROOM 1612, YINGU BUILDING NO.9,, WEST NORTH 4TH RING RD,
                  HAIDIAN DISTRICT, BEIJING, BEIJING 100190 CHINA
40056125          CHINA ZHESHANG BANK CO., LTD. BEIJING, ROOM 5701, BLOCK B,, CHINA WORLD TRADE CENTER TOWER III,, NO.1
                  JIANGUOMENWAI STREET,CHAOYANG DISTR, BEIJING, BEIJING 100020 CHINA
       Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                          Desc
                           Imaged Certificate of Notice Page 3 of 14
District/off: 0973-2                                          User: tjohnsonC                                                        Page 3 of 12
Date Rcvd: Mar 08, 2021                                       Form ID: 3180C1                                                     Total Noticed: 286
40242963            CHONGQING LETV COMMERCIAL FACTORING CO, ATTN JING SHAO, 8TH FL, LERONG BLDG, #105, YAOJIAYUAN RD,
                    BEIJING 100025, CHINA
40244729        +   CHONGQING STRATEGIC EMERGING INDUSTRY, LEECO CLOUD SPECIAL EQUITY INV FUND PS, C/O DORSEY AND
                    WHITNEY (DELAWARE) LLP, 300 DELAWARE AVE, STE 1010, WILMINGTON, DE 19801-1671
40056305            CHONGQING STRATEGIC EMERGING INDUSTRY LE, 16, BLOCK B1, TUXING,, NO.92 XINGGUANG ROAD,, NEW
                    NORTHERN DISTRICT, CHONGQING, CHONGQING 401121 CHINA
40244760            CHONGQING YINGFEI HENGXIN INV MGT CO LTD, FFC 2812, NO. 1 FORTUNE AVE, YUBEI DISTRICT, CHONGQING
                    401120, CHINA
40056315            CHONGQING YINGFEI HENGXIN INVEST MGT FFC 2812, NO. 1 FORTUNE AVENUE, YUBEI DISTRICT, CHONGQING,
                    CHONGQING 401120 CHINA
40242718            COQ TENGJUN INVESTMENT (HZ)(LP), RM 5701 BLOCK B, CHINA WORLD TRADE CENTER TOWER III, #1
                    JIANGUOMENWAI ST CHAOYANG DISTR, BEIJING 100020 CHINA
40196035            China Cinda Asset Mgt Co., Ltd., Room 1001, 10th Floor, Blk E, Global Trade Center, No. 36 North, Third Ring Road, Dongchen District,
                    Beijing CHINA 1000013
40056644            China Evergrande Group, 35/F Excellent Houhai Financial Center, No. 1126 Hyde Road, Nanshan District, Shenzhen, China 51805
40196036            China Evergrande Group, 35/F, Excellent Houhai Financial Center, No. 1126 Hyde Road, Nanshan District, Shenzhen, CHINA 518054
40244765            DA, HONGDU, C/O SUZHONG CONSTRUCTION GROUP, ATTN XIAOBO CUI, NO. 18 ZHONGBANAN RD, HAI'AN CHINA
40056126        +   DENTONS LLP, ATTN: DANIEL G. MORRIS/WILLIAM OBRIEN, 1900 K STREET NW, WASHINGTON, DC 20006-1110
40244722            E-TOWN INTERNATIONAL, YICHENG FORTUNE #22 RONGHUA MIDDLE RD, BEIJING, CHINA
40244723            E-TOWN INTERNATIONAL HOLDING (HK) CO LTD, YICHENG FORTUNE #22 RONGHUA MIDDLE RD, BEIJING, CHINA
40056306            E-TOWN INTERNATIONAL HOLDING (HONG KONG) CO LTD, 23-25 FLOORS, BLOCK A, YAICHENG WEALTH, 22
                    RONGHUA RD, ECONOMIC & TECHNOLOGICAL, DEVELOPMENT ZONE DAXING DISTRICT, BEIJING, BEIJING 100176
                    CHINA
40244930            E-TOWN INTL HOLDING HK CO LTD, 23-25 FL, BLOCK A,YAICHENG WEALTH, 22 RONGHUA RD ECONOMIC &
                    TECHNOLOGICAL, DEVELOPMENT ZONE DAXING DISTRICT, BEIJING, 100020, CHINA
40056344            EVERBRIGHT XINGLONG TRUST CO., LTD. 10F,, FINANCIAL STREET CENTER BUILDING,, NO.9 FINANCIAL STREET,
                    BEIJING, BEIJING 100032 CHINA
40244743        +   FORCE 10 AGENCY SERVICES LLC, TRUSTEE OF FARADAY VENDOR TRUST, ATTN JEREMY ROSENTHAL, 20341 SW
                    BIRCH, STE 220, NEWPORT BEACH, CA 92660-1514
40245033        +   GREENBERG TRAURIG, LLP, GREENBERG TRAURIG, P.A., ATTN JIM H TOLPIN, ASST GENERAL CNSL, 333 SE 2ND
                    AVENUE, SUITE 4400, MIAMI, FL 33131-3238
40244731            GUOTAI JUNAN SECURITIES CO LTD, ATTN SUN YAN, NO 768 WEST NANJING RD, SHANGHAI 200041, PR CHINA
40056355            GUOTAI JUNAN SECURITIES CO., LTD, 16F, NO.650,, HANKOU ROAD,, HUANGPU DISTRICT, SHANGHAI, SHANGHAI
                    200001 CHINA
40056515            HAIXIA BANK OF FUJIAN, 358 JIANGBIN MIDDLE AVENUE, TAIJING DISTRICT, FUZHOU, FUJIAN 350009, CHINA
40056346            HANS SAN JOSE HOSPITALITY, 3953 NORTH 1ST STREET, SAN JOSE, CA 95134
40056506        +   HANS SAN JOSE HOSPITALITY, 420 MADISON AVENUE, SUITE 500, NEW YORK, NY 10017-1175
40056516            HONG LIU, ROOM 2256, BUILDING 1, ZONE 2, 86 BEIYUAN ROAD,, CHAOYANG DISTRICT, BEIJING, BEIJING 100101
                    CHINA
40056347            HONGHU DA, NO.18, HAIAN ZHONGBA, SOUTH ROAD NANTONG,, JIANGSU, 226699 CHINA
40056507            HUAFU SECURITIES CO., LTD., 18F, CHINA MERCHANTS BANK TOWER,, NO.1088 LUJIAZUI RING ROAD,, PUDONG NEW
                    DISTRICT, SHANGHAI, SHANGHAI 200120 CHINA
40245020            HUAFU SECURITIES COMPANY LTD, 18F, CMB TOWER, NO. 1088, LUJIAZUI RING RD, SHANGHAI 200120, CHINA
40056517            HUARONG SECURITIES CO., LTD., BEIJING BRANCH 3/F, BLOCK C,, NO.8 FINANCIAL STREET, XICHENG DISTRICT,
                    BEIJING, BEIJING 100033, CHINA
40056348            HUAXIA LIFE INSURANCE CO. LTD., NO. 2ZENNG1 SHUILAN ROAD, CENTRAL BUSINESS DISTRICT, BINHAI NEW
                    DISTRICT, TIANJIN 300457 CHINA
40056508            HUAXIN INTERNATIONAL TRUST CO., LTD., 11TH FLOOR, TOWER B, CHINA HUADIAN BUILDING, NO. 2 XUANWUMEN
                    NEI STREET, XICHENG DIST, BEIJING, BEIJING 100031 CHINA
40056349            HUITIAN NETWORK TECHNOLOGY CO., LTD., ROOM 209, NO. 1 XUXINZHUANG STREET, SOAGZHUANG TOWN,
                    TONGZHOU DISTRICT, BEIJING 101119 CHINA
40056518            HUITIAN NETWORK TECHNOLOGY CO., LTD., NO.19, JIUZHONG ROAD,, JIUGONG TOWN, DAXING DISTRICT, BEIJING,
                    BEIJING 102600 CHINA
40056509            HUIZHOU SPEED & SECOND CURVE CAPITAL MGT, HONGXITAI 8-1008, SECOND STREET,, SUN PALACE, CHAOYANG
                    DISTRICT, BEIJING, BEIJING 100028 CHINA
40242683            HUIZHOU SPEED SECONDCURVE MANAGEMENT LP, 8-1008 HONGXITAI TAIYANGGONG, NORTH 2 STREET CHAOYANG
                    DISTRICT, BEIJING 100028, CHINA
40196027            Huaxia Life Insurance Co. Ltd., 7th Floor, Bldg 1;, Xihai Intn'l Ctr, No. 99 North Third Ring Road West, Haidian Dist Beijing 100081
                    CHINA
40245030            JIA, YUEFANG, RM 302, BUILDING 5, YI #36, DONGZHIMENWAI ST, DONGCHENG DISTRICT, BEIJING 100010 CHINA
40245026            JIA, YUEMIN, FL 16, LERONG BUILDING, YAOJIAYUAN, CHAOYANG DISTRICT, BEIJING 100123, CHINA
40244726       #+   JIAN RUI SI LE ENTERPRISE MGT CONSULTING, C/O FTW LAW GROUP, ATTN FELIX T WOO, 601 S FIGUEROA ST, STE
                    4050, LOS ANGELES, CA 90017-5879
40056350            JIANGSU HONGTU VENTURE CAPITAL, MANAGEMENT CO LTD 7TH FLOOR,BLOCK D,, QIAOFU FANGCAODI, NO. 9
                    DONGDAQIAO ROAD,, CHAOYANG DISTRICT, BEIJING, BEIJING 100020 CHINA
40244636            JIANGYIN HAILAN INVESTMENT HOLDING CO LT, ATTN YONG TANG, HAILAN INDUSTRY PARK, #8, TAOXIN RD,
                    XINQIAO TOWN, JIANGYIN JIANGSU 214426 CHINA
40056510            JIANGYIN HAILAN INVESTMENT HOLDING CO.,, HAILAN INVESTMENT,, HAILAN GARMENT INDUSTRY CITY, XINQIAO
                    TO, JIANGYIN, JIANGSU 214400, CHINA
40244966            JIAXINDECHUANG BJ TECH GROUP CO LTD, BUILDING B3,UNIVERSAL BUSINESS PARK, #10,JIUXIANQIAO
       Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                         Desc
                           Imaged Certificate of Notice Page 4 of 14
District/off: 0973-2                                         User: tjohnsonC                                                        Page 4 of 12
Date Rcvd: Mar 08, 2021                                      Form ID: 3180C1                                                     Total Noticed: 286
                    RD,CHAOYANG DIST, BEIJING, 100015, CHINA
40056520            JIAXING HAIWEN INVESTMENT PARTNERSHIP (L, A10F, LIANGMAMINGJU, 36 LIANGMAQIAO ROAD,, CHAOYANG
                    DISTRICT, BEIJING, BEIJING 00125 CHINA
40056351            JILIN JIUTAI RURAL COMMERCIAL BANK, NO. 2559 WEISHAN ROAD, GAOXIN DISTRICT, CHANGCHUN, JILIN 130015,
                    CHINA
40056511            JINAN RUI SI LE ENTERPRISE MANAGEMENT CO, BUILDING A3, BUILDING 18,, ZHONGRUN CENTURY PLAZA, 13777
                    JINGSHI RO, LIXIA DISTRICT, JINAN, SHANDONG 250000 CHINA
40244721            JINHUA ZUMO NETWORK TECHNOLOGY CO LTD, 4F NO 20 HUIYIN MINGZUN LANE 599, YUNLING E RD, SHANGHAI,
                    CHINA
40056521            JINHUA ZUMO NETWORK TECHNOLOGY CO., LTD., 4 FLOORS, BUILDING 20, HUIYIN MINGZUN,599 LANE,, YUNLING
                    EAST ROAD, PUTUO DISTRICT, SHANGHAI, SHANGHAI 200062 CHINA
40056352            JUSTIN C. HSIANG, LAW OFFICE OF JUSTIN C. HSIANG, 5 THIRD STREET, SUITE 1100, SAN FRANCISCO, CA 94103-3212
40056645            Jianjun Peng, 35/F Excellent Houhai Financial Center, No. 1126 Hyde Road, Nanshan District, Shenzhen, China 51805
40096554        +   Jinan Rui Si Le Enterprise Management Consulting, Felix T. Woo - FTW Law Group, 601 South Figueroa Street, Suite 4050, Los Angeles,
                    CA 90017-5879
40056512        +   KANSAS DEPT OF REVENUE, 120 SE 10TH AVE, TOPEKA, KS 66612-1103
40242248        +   KLDISCOVERY ONTRACK LLC, 8201 GREENSBORO DR, STE 300, MCLEAN, VA 22102-3814
40056523        +   KOBRE AND KIM LLP, ATTN: DANIEL ZAHHER/MICHAEL K. NG, 150 CALIFORNIA ST, 19TH FLOOR, SAN FRANCISCO, CA
                    94111-4550
40056353            KOBRE AND KIM LLP, ATTN: CALVIN K KOO, ICBC TOWER 6TH FLOOR, 3 GARDEN ROAD, CENTRAL HONG KONG
                    CHINA
40056513        +   KOBRE AND KIM LLP, ATTN: CHRISTOPHER COGBURN, 800 THIRD AVENUE, NEW YORK, NY 10022-7775
40056354            KOBRE AND KIM LLP, ATTN: JOHN HAN, ICB TOWER 6TH FLOOR, 3 GARDEN ROAD, CENTRAL HONG KONG CHINA
40056524        +   LATHAM & WATKINS LLP, 10250 CONSTELLATION BOULEVARD,, SUITE 1100, LOS ANGELES, CA 90067-6268
40056525            LE HOLDINGS (BEIJING) CO. LTD, ROOM 1102, FLOOR 10, BLDG. 3, 105 YAOJIAYUAN ROAD, CHAOYANG DISTRICT,
                    BEIJING, BEIJING 100025 CHINA
40056535            LEAN YINGYUN (TIANJIN) CULTURE, COMMUNICATION LIMITED PARTNERSHIP, ROOM 204-366, CHUANGZHI
                    BUILDING, NO. 482, ANIMATION MIDDLE ROAD, TIANJIN, TIANJIN 300000 CHINA
40056571            LEPU YINGTIAN (TIANJIN), CULTURE COMMUNICATION LTD PARTNERSHIP, ROOM 204-367 CHUANGZHI BUILDING,
                    NO. 482, ANIMATION MIDDLE ROAD, TIANJIN, TIANJIN 300000 CHINA
40056526            LESAI MOBILE (BEIJING) CO LTD, 1001, FLOOR 9, BUILDING 3, 105 YAOJIAYUN ROAD, CHAOYANG DISTRICT, BEIJING
                    100025 CHINA
40056536            LESAI MOBILE HK LIMITED, UNIT 06, 3/F BONHAM TRADE CENTER, 50 BONHAM STRAND, SHEUNG WAN 999077 HONG
                    KONG
40056572            LESHI INTERNET INFORMATION & TECHNOLOGY, CORP., BEIJING CHINA, BUILDING 3, 105 YAOJIAYUAN RAOD,
                    CHAOYANG DISTRICT, BEIJING 100025 CHINA
40056527            LESHI MOBILE INTELLIGENT INFO TECHNOLOGY, NO. 1, LINKONG 2ND ROAD,, NORTH WENHUAYING VILLAGE,
                    GAOLIYING TOWN, SHUNYI DISTRICT, BEIJING, BEIJNG 101399 CHINA
40056537            LESHI ZHIXIN ELECTRONIC TECHNOLOGY, (TIANJIN) CO., LTD., 201-427, 2ND FLOOR, B1 DISTRICT, ANIMATION BLD,
                    NO. 126, ANIME MEIDDLE ROA, TIAJIN ECO-CITY CHINA
40056573            LETV FILM (BEIJING) CO., LTD., ROOM 1002, BUILDING A,, NO.9 EAST FENGXIANG STREET,, YANGSONG TOWN,
                    HUAIROU DISTRICT, BEIJING, BEIJING 101499 CHINA
40056528            LETV SPORTS CULTURE INDUSTRY DEVELOPMENT, 1102, FLOOR 10, BUILDING 3, 105 YAOJIAYUAN RD, CHAOYANG
                    DISTRICT, BEIJING, BEIJING 100025 CHINA
40056538            LEVIEW MOBILE HK LIMITED, NO. 1, LINKONG 2ND ROAD,, NORTH WENHUAYING VILLAGE, GAOLIYING TOWN,
                    SHUNYI DISTRICT, BEIJING, BEIJING 101399 CHINA
40056529            LEZHENG RONGTONG (TIANJIN) CULTURE, COMMUNICATION LP, ROOM 204-367, CHUANGZHI BUILDING, NO. 482,
                    ANIMATION MIDDLE ROAD, TIANJIN, TIANJIN 300000 CHINA
40056539            LIJIE YANG, 4-11B, CHAOYANG PARK, CHAOYANG DISTRICT, BEIJING, BEIJING 100005 CHINA
40243560            LINFEN INVESTMENT CONTRUCTION DEV CO LTD, INVESTMENT PLAZZA FENHE WEST ST, ECONOMI AND
                    TECHNOLOGY DEVELOPMENT DIST, LINFEN, SHANXL,041000,CHINA
40056530            LINFEN INVESTMENT GROUP CO. LTD, CITY INVESTMENT BUILDING, WEST FENHE ROAD, LINFEN
                    ECONOMIC/TECHNOLOGICAL DEV ZONE, SHANXI, LINFEN 041000 CHINA
40244768            LIU, HONG, ROOM 2256, BUILDING 1, ZONE 2, NO.86 BEIYUAN ROAD, CHAOYANG DISTRICT, BEIJING 100101, CHINA
40244635        +   LIU, HONG, C/O SEIDEN LAW GROUP LLP, ATTN AMIAD KUSHNER, 469 SEVENTH AVE, 5TH FL, NEW YORK, NY
                    10018-8859
40056540            MACROLINK GROUP HOLDINGS CO., LTD., 10TH FLOOR MACROLINK GROUP HQ BLDG, TAIHUN TOWN, GOVERNMENT
                    STREET, TONGZHOU DISTRICT, BEIJING 101116 CHINA
40056576            MACROLINK GROUP HOLDINGS CO., LTD., 17F, XINHUALIAN BUILDING,, NO.18, DAJIAJIAYUAN, DONGSIHUAN,
                    MIDDLE ROAD, CHAOYANG DISTRICT, BEIJING, BEIJING 100025 CHINA
40056531            MARVEL BEST TECHNOLOGY LIMITED, MINHUA INDUSTRIAL, CITY OFFICE BUILDING, LONGSHAN ROAD, DAYA BAY,
                    NEW TERRITORIES, HONG KONG 999077
40244683            MARVEL BEST TECHNOLOGY LIMITED, ATTN JIANYI LIN, OFFICE BLDG, MINHUA INDUSTRY TOWN, #68 LONGSHANYI
                    RD, DAYAWAN DISTRICT, HUIZHOU GUANGDONG 516083 CHINA
40056541            MARVEL BEST TECHNOLOGY LIMITED SHA TIN, KWEI TEI STREET, FO TAN 10-14, NEW TERRITORIES, HONGKONG
                    999077, CHINA
40056577            MENGWU, NO. 36, 36 SHUNWANG STREE, XINCHENG TOWN, HENGQU COUNTY, YUNGCHENG, SHANXI 043700 CHINA
40245034        +   MURPHY ROSEN LLP, 100 WILSHIRE BOULEVARD, SUITE 1300, SANTA MONICA, CA 90401-1191
40196050            Maples and Calder, Attn: K. Adonia, Kingston Chambers, P.O. Box 173, Road Town, VG1110 British Virgin Islands
40243035            NANCHANG OFILM PHOTOELECTRIC TECH CO LTD, ATTN ROBERT LIN, 11TH FL TOWER 6 TAIZIWAN BUSINESS
       Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                    Desc
                           Imaged Certificate of Notice Page 5 of 14
District/off: 0973-2                                 User: tjohnsonC                                           Page 5 of 12
Date Rcvd: Mar 08, 2021                              Form ID: 3180C1                                        Total Noticed: 286
                    PLAZA, #91 SHANGHAI RD NANSHAN DISTRICT, SHENZHEN GUANGDONG CHINA
40056532            NANJING DEJIN INVESTMENT MANAGEMENT CO., 23 FLR OF ATTACHED BUILDING ZIFENG BANK, ZHONGSHAN
                    NORTH ROAD, GULOU DISTRICT, NANJING, JIANGSU 210000, CHINA
40244931            NANJING KAEN INDUSTRY AND TRADE CO LTD, RM 1002, UNIT 2, BLDG 12, LIJING HUATING COMMUNITY, #11
                    YONGLE RD, QINHUAI DISTRICT, NANJING, 210022, CHINA
40056542            NANJING KAEN INDUSTRY AND TRADE CO., LTD, NO.11, YONGLE ROAD, QINHUAI DISTRICT, NANJING, JIANGSU
                    210022, CHINA
40056578            NELSON WILSON GOODELL, THE GOODELL LAW FIRM, 5 THIRD STREET, SUITE 1100, SAN FRANCISCO, CA 94103-3212
40056533            NINGBO HANGZHOU BAY NEW AREA LERAN INVES, 105 YAOJIAYUAN ROAD,, LERONG BUILDING,, CHAOYANG
                    DISTRICT, BEIJING, BEIJING 100123 CHINA
40244733            O-FILM GLOBAL (HK) TRADING LIMITED, ATTN ROBERT LIN, 11TH FL TOWER 6 TAIZIWAN BUSINESS PLAZA, #91
                    SHANGHAI NANSHAN DISTRICT, SHENZHEN GUANGDON CHINA
40056579            O-FILM GLOBAL (HK) TRADING LIMITED &, NANCHANG O-FILM PHOTOELECTRIC TECH CO, 13TH FLOOR, CHINA
                    MERCHANTS PLAZA, NO. 1008 WANGHAI ROAD, NANSHAN DISTRICT, SHENZHEN, GUANGDON 518000 CHINA
40244736            O-FILM GLOBAL (HK) TRADING LTD, 11TH FL TOWER 6 TAIZIWAN BUSINESS PLAZA, #91 SHANGHAI RD, NANSHAN
                    DISTRICT, SHENZHEN GUANGDON CHINA
40056569        +   OCEAN VIEW DRIVE INC., 7 MARGUERITE DRIVE, RANCHO PALOS VERDES, CA 90275-4476
40245014            ORIENT SECURITIES CO LTD, 7TH FL, ORIENT SECURITIES BLDG,, 118 WAIMA RD, HUANGPU DIST, SHANGHAI 200010,
                    CHINA
40056534            ORIENT SECURITIES CO., LTD., 7TH FLOOR, ORIENT SECURITIES BUILDING,, 118 WAIMA ROAD, HUANGPU DISTRICT,
                    SECURITIES FINANCE BUSINESS HEADQUARTERS, SHANGHAI, SHANGHAI 200010 CHINA
40244716            ORIENTAL LIGHT CONSULTING LIMITED, ATTN XIAODONG ZHANG, C1120, 7BLD, GONGYUAN 1872, #210
                    BALIZHUANGBEILI CHAOYANG DIST, BEIJING, CH 100028 CHINA
40056570            ORIENTAL LIGHT CONSULTING LIMITED, ROOM 1102, BLOCK C, BUILDING 7, NO.1872, BALIZHUANG BEILI PARK,
                    CHAOYANG DISTRICT, BEIJING, BEIJING CHINA 100028 CHINA
40056580        +   PACIFIC TECHNOLOGY HOLDING LLC, 30037 AVENIDA ESPLENDIDA, RANCHO PALOS VERDES, CA 90275-5420
40056581            PAUL DAVID MURPHY, MURPHY ROSEN LLP, 100 WILSHIRE BLVD., SUITE 1300, SANTA MONICA, CA 90401-1191
40056591            PENG SHI, ROOM 1701, UNIT 1, FLOOR 7, JINTI INTERNATIONAL GARDEN, 91 JIANGUO ROAD, CHAOYANG DISTRICT,
                    BEIJING, BEIJING 10020 CHINA
40242720            PING AN BANK CO LTD BEIJING BRANCH, ATTN ZHU YUXUAN, 3RD FLOOR, YUANYANG BUILDING, NO.158,
                    FUXINGMENNEI STREET, XICHENG DISTRICT, BEIJING 100033 CHINA
40245032            PING AN BANK CO LTD SHENZHEN BRANCH, 10TH FLOOR, PING AN BANK BUILDING, NO 1099 SHEN NAN ROAD, SHEN
                    ZHEN 518000, CHINA
40056601            PING AN BANK CO. LTD. - SHENZHEN BRANCH, THIRD FLOOR, NANTOU SUB-BRANCH, PING AN BANK, DEVELOPMENT
                    BUILDING, NO. 171 TAOYUAN ROAD, NANSHAN, SHENZHEN, GANGDONG CHINA
40056582            PING AN BANK CO., LTD. BEIJING BRANCH, ROOM 1105, BUILDING A,, ORIENTAL MEDIA CENTER NO.4 GUANGHUA
                    ROAD, CHAOYANG DISTRICT, BEIJING, BEIJING 100026 CHINA
40056592            PING AN SECURITIES CO., LTD, ROOM 1105, BUILDING A, ORIENTAL MEDIA CENTER, NO.4 GUANGHUA ROAD
                    CHAOYANG DISTRICT, BEIJING, BEIJING 100026 CHINA
40056602            PING AN SECURITIES CO., LTD., 63F, PING AN FINANCIAL CENTER,, 5033 YITIAN ROAD,, FUTIAN DISTRICT, SHENZHEN,
                    GANGDONG 518017 CHINA
40245023            PINGAN BANK CO LTD BEIJING BRANCH, ZHU YUXUAN, 3RD FL, YUANYANG BUILDING, NO.158, FUXINGMENNEI
                    STREET, XICHENG DISTRICT, BEIJING 100033 CHINA
40245022            PINGAN SECURITIES CO LTD, ZHU YUXUAN, 3RD FLOOR,YUANYANG BUILDING,NO 158,, FUXINGMENNEI
                    STREET,XICHENG DISTRICT, BEIJING 100033 CHINA
40105620        +   Pacific Technology Holding, LLC, 1209 Orange Street, Wilmington, DE 19801-1120
40056583            QC INVESTMENT LTD., 27 FLOOR, JIAJIE INTERNATIONAL PLAZA,, NO.1717 NORTH SICHUAN ROAD,, HONGKOU
                    DISTRICT, SHANGHAI, SHANGHAI 200085 CHINA
40056593            QINGDAO HUANGHAI PHARMACEUTICAL FOOTBALL, GUOXIN STADIUM,, NO.3 YINCHUAN EAST ROAD, LAOSHAN
                    DISTRIC, QINGDAO, SHANDONG 266035, CHINA
40244718            QIU, WEIHUA, C/O ZHIJIAN YOU, 10/F, ONE INDIGO, 20 JIUXIANQIAO RD, CHAOYANG DISTRICT, BEIJING 100016 CHINA
40056603            QUANZHOU DINGS INVESTMENT MANAGEMENT CO, 8 FLOORS,361 BLDG, 157 & 159 DUNLING RD, HULI HIGH-TECH
                    PARK, HULI DISTRICT, XIAMEN, FUJIAN 361015, CHINA
40244717            QUANZHOU DINGS INVESTMENT MGT CO LTD, ATTN CHAOYING CHEN, 9/F, 361 TOWER, #159 DUNLING RD, HULI
                    DISTRICT, XIANMEN FUJAN 361009 CHINA
40244835            ROOM 1701, UNIT 1, JINDI INTERNATIONAL GARDEN, JIANGUO ROAD, CHAOYANG DISTRICT, BEIJING 100020, CHINA
40056584            SANPOWER (HONG KONG) COMPANY LIMITED, SANPOWER GROUP, NO. 68 SOFTWARE AVENUE, YUHUATAI DISTRIC,
                    NANJING, JIANGSU 210012, CHINA
40244724            SANPOWER (HONG KONG) COMPANY LTD, ATTN GAO GANG, #68 SOFTWARE, YUHUA DISTRICT, NANJING CITY,
                    JIANGSU PROVINCE 210000 CHINA
40056594            SANYA SHUGUANG REAL ESTATE DEV CO LTD, 2ND FLOOR, BUILDING 2, JIABAO GARDEN, 98 FENGHUANG ROAD,
                    SANYA, HAINAN 572005 CHINA
40244744        +   SHAN, LIUHUAN, C/O LYNN P HARRISON III & PETER BUENGER, 101 PARK AVE, NEW YORK, NY 10178-0002
40056604            SHANGHAI BIAOPU INVESTMENT MANAGEMENT CO, ROOM 1107, NO.58 CHANGLIU ROAD,, PUDONG NEW DISTRICT,
                    SHANGHAI, SHANGHAI 200135 CHINA
40056585            SHANGHAI CHUNHUA JINGLI INVESTMENT CENTER, 48TH FLOOR, TOWER A, INTERNATIONAL TRADE BUILDING, NO.
                    1 JIANGUOMENWAI STREET, BEIJING, BEIJING 100020 CHINA
40243581        +   SHANGHAI CHUNHUA JINGLI INVESTMENT CNTR, C/O JAMIE FELL, SIMPSON THACHER & BARTLER LLP, 425
                    LEXINGTON AVE, STE 2645, NEW YORK, NY 10017-3903
40056595            SHANGHAI HAIYUE INVESTMENT MANAGEMENT CO, 19 FLOOR 1901, BLOCK C, CAIZHI BUILDING,, 18
       Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                   Desc
                           Imaged Certificate of Notice Page 6 of 14
District/off: 0973-2                                       User: tjohnsonC                                                    Page 6 of 12
Date Rcvd: Mar 08, 2021                                    Form ID: 3180C1                                                 Total Noticed: 286
                    ZHONGGUANCUN EAST ROA, HAIDIAN DISTRICT, BEIJING, BEIJING 100190 CHINA
40056605            SHANGHAI JUNYING ASSET MGT PARTNERS, ROOM 905, LIANGYOU BUILDING,, NO.618, SHANGCHENG ROAD,,
                    PUDONG NEW AREA, SHANGHAI, SHANGHAI 200120 CHINA
40243429            SHANGHAI JUNYING ASSET MGT PARTNERSHIP, ATTN CHENGLAI WU, RM 310 BLDG C #1118, DINGXI RD, CHANGNING
                    AREA, SHANGHAI 200120 CHINA
40056596            SHANGHAI LAN CAI ASSET MANAGEMENT, 12 FLOORS BLOCK AB, WANTONG CENTER, NO. 6, CHAOWAI STREET,
                    BEIJING, BEIJING 100005 CHINA
40243593        +   SHANGHAI LAN CAI ASSET MANAGEMENT CO LTD, C/O KOBRE & KIM LLP, 800 3RD AVE, NEW YORK, NY 10022-7649
40056586            SHANGHAI LAN CAI ASSET MANAGEMENT CO., L, NO.329, BLOCK B,NO.28,, XINJIEKOUWAI STREET,, XICHENG
                    DISTRICT, BEIJING 100088 CHINA
40243588            SHANGHAI LETV INVESTMENT CENTER (LP), ATTN MR WANG, #600 TANGLU RD, PUDONG NEW AREA OF SHANGHAI,
                    SHANGHAI, CHINA
40244734            SHANGHAI LEYU CHUANGYE INV MGT CENTER, ATTN CHEN YI, RM 2301B, #168, XIZANGZHONG RD,, HUANGPU
                    DISTRICT, SHANGHAI 200001 CHINA
40056606            SHANGHAI LEYU CHUANGYE INVESTMENT MANAGE, 2301B URBAN HEADQUARTERS BUILDING,, 168 TIBET MIDDLE
                    ROAD,, HUANGPU DISTRICT, SHANGHAI, SHANGHAI 200001 CHINA
40056587            SHANGHAI LEYU INVESTMENT CENTER (LP), 29F, NO.6,LANE 2,, WEIFANG WEST ROAD,, PUDONG NEW DISTRICT,
                    SHANGHAI, SHANGHAI 200122 CHINA
40243415            SHANGHAI PINEBOOM INVESTMENT MGT CO LTD, ATTN XU YING, RM 1107 ZHENGDA CUBE TOWER, 58 CHANGLIU
                    RD, PUDONG, SHANGHAI 200135 CHINA
40244759        +   SHANGHAI QICHENGYUEMING INVT PARTNERSHIP, ENTERPRISES, ATTN: JOHN A. MOE, II, 601 S. FIGUEROA STREET,
                    25TH FL, LOS ANGELES, CA 90017-5704
40056597        +   SHANGHAI QICHENGYUEMING INVT PARTNERSHIP, DENTONS US LLP, ATTN: JAE K. PARK, 601 SOUTH FIGUEROA
                    STREET, SUITE 2500, LOS ANGELES, CA 90017-5709
40245036            SHANGHAI YUANZHEN INVESTMENT CENTER LLP, JIUSHI MANSION 10B, NO.28 SOUTH ZHONGSHAN ROAD,
                    SHANGHAI 200010, CHINA
40242681            SHENZHEN JINCHENG COMM FACTORING CO LTD, ATTN JIE FENG, 12TH FL BLOCK AB WANTONG CENTER, #6
                    CHAOWAI ST CHAOYANG DIST, BEIJING 1000005 CHINA
40056607            SHENZHEN JINCHENG COMMER. FACTORING CO., 12 FLOORS, BLOCK AB, WANTONG CENTER, NO. 6, SHAOWAI
                    STREET, CHAOYANG DISTRICT, CHAOYAN DISTRICT, BEIJING 100005 CHINA
40056588            SHENZHEN JINCHENG COMMERC. FACTORING CO, ROOM 201, BUILDING A, NO.1, QIANWAN 1ST RO QIANHAI,
                    SHENZHEN-HONG KONG COOPERATION Z, SHENZHEN, GUANGDONG 518054 CHINA
40056598            SHENZHEN LESHI XINGENVERTICAL INTEGRATIO, S125,1ST FLOOR,, YANSHA CENTER OFFICE BUILDING,, 50
                    LIANGMAQIAO ROAD, CHAOYANG DISTRICT, BEIJING, BEIJING 100125 CHINA
40244727            SHENZHEN LETV XINGEN #1 INVESTMENT MGT, ATTN GANG LV, BANK OF SUZHOU, #728 ZHONGYUAN RD SIP,
                    SUZHOU INDUSTRIAL PARK, JIANGSU PROVINCE 215028 CHINA
40244720            SHENZHEN LETV XINGEN M&A FUND INVEST MGT, ATTN CHENGUANG BAI, F/1 STE 125 LUFTHANSA CENTER OFFICE,
                    BLDG 50 LIANGMAQIAO RD CHAOYANG DIST, BEIJING 100125 CHINA
40056608            SHENZHEN LETV XINGEN M&A FUND INVEST MGT, S125, YANSHA CENTER OFFICE BUILDING, NO. 50 LIANGMAQIO
                    ROAD, CHAOYANG DISTRICT, BEIJIING 100000 CHINA
40056589            SHENZHEN LETV XINGEN NO.1 INVEST MGT, S125, YANSHA CENTER OFFICE BUILDING, NO. 50 LIANGMAQIO ROAD,
                    CHAOYANG DISTRICT, BEIJIING 100000 CHINA
40056599            SHENZHEN QIANHAI ANXING, ASSET MANAGEMENT CO, ROOM 201, BUILDING A, NO. 1, QIANWAN FIRST ROAD,
                    QIANHAI, SHENZHEN-HONG KONG COOPERATION ZONE
40056609            SHENZHEN WINZHONGTONG NON-FINANCING GUAR, 7F GUORUN COMMERCIAL PLAZA B, NO.46 SOUTH ROAD OF
                    WEST 4TH RING,, FENGTAI DISTRICT, BEIJING, BEIJING 100858 CHINA
40056590            SHENZHEN YINGDA CAPITAL MANAGEMENT CO.,, 22ND FLOOR, WEST TOWER,, WORLD FINANCIAL CENTER,,
                    CHAOYANG DISTRICT, BEIJING, BEIJING 100020 CHINA
40244807            SHI, PENG, ROOM 1701, UNIT 1, JINDI INTERNATIONAL GARDEN, JIANGUO ROAD, CHAOYANG DISTRICT, BEIJING
                    100020 CHINA
40245028            SICHUAN XUNLING TECHNOLOGY CO LTD, # 138, JIALING JIANGXI RORD, SICHUAN, DEYANG 618000, CHINA
40056600            SICHUAN XUNLING TECHNOLOGY CO. LTD., NO. 138, JIALING JIANGXI ROAD, DEYANG, SICHUAN 618000, CHINA
40056610        +   SMART KING LTD., 18455 S FIGUEROA STREET, GARDENA, CA 90248-4503
40056621            SUNFLOWER ASSET MANAGEMENT, (JIAXING) CO. LTD., ROOM 402, NO. 2176 FANGGONG ROAD, NANHU DISTRICT,
                    JIAXING, ZEHJIANG PROVINCE CHINA
40056631            SWIFT TALENT INVESTMENTS LIMITED, 17 FLOORS, BLOCK B, RONGKE, INFORMATION CEN, NO.2 SOUTH ROAD,
                    ACADEMY OF SCIENCES, HAIDIAN DISTRICT BEIJING, BEIJING 100080 CHINA
40244738            SWIFT TALENT INVESTMENTS LTD, ATTN YU FANG, B-15 RAYCOM INFOTECH PARK, #2 KE XUE YUAN NANLU
                    HAIDIAN DISTRICT, BEIJING 100190 PR CHINA
40050281        +   Shanghai Qichengyueming Investment Partnership Ent, c/o John A. Moe, II, 601 S. Figueroa Street, 25th Floor, Los Angeles, CA
                    90017-5704
40196066            Shenzhen Jingham Earthword Eng. Co., 5B, Building 13, Yujing Dongfang, Baishi Road, Shahe Street, Nanshan District, Shenzhen
                    518000 CHINA
40244741            TAO YUN CAPITAL CO LTD AKA TWC GROUP CO, ATTN JIE FENG, 12TH FL BLOCK AB WANTONG CENTER, #6
                    CHAOWAI ST CHAOYANG DIST, BEIJING 1000005 CHINA
40056612        +   THE GOODELL LAW FIRM, 5 THIRD STREET, SUITE 1100, SAN FRANCISCO, CA 94103-3212
40243036            TIANJIN JIARUI HUIXIN CORP MGT CO LTD, ATTN CHEN HUA XIAO, BLDG 4 #1 EMBASSY #8 DONGZHIMEN NORTH ST,
                    DONGCHENG DISTRICT, BEIJING 100007 CHINA
40242670            TIANJIN JIARUI HUIXIN CORP MGT CO LTD, ATTN CHEN HUA XIAO, BLDG 4 31 EMBASSY #8 DONGZHIMEN NORTH ST,
                    DONGCHENG DISTRICT, BEIJING 100007 CHINA
40245017            TIANJIN JIARUI HUIXIN CORP MGT LLC, BLDG 4, NO.1 EMBASSY, NO.8, DONGZHIMEN NORTH ST., DONGCHENG
       Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                           Desc
                           Imaged Certificate of Notice Page 7 of 14
District/off: 0973-2                                    User: tjohnsonC                                               Page 7 of 12
Date Rcvd: Mar 08, 2021                                 Form ID: 3180C1                                            Total Noticed: 286
                    DISTRICT, BEIJING 100007 CHINA
40244725            TIANJIN NORD INVESTMENT CO LTD, #20 FENGSHENG HUTONG, FENG MING INTERNATIONAL MANSION, BLOCK B FL
                    9 XICHENG DISTRICT, BEIJING 100034 CHINA
40056622            TIANJIN NORD INVESTMENT CO., LTD., 9TH FLOOR, BLOCK B,, FENGMING INTERNATIONAL BUILDING,, XICHENG
                    DISTRICT, BEIJING, BEIJING 100034 CHINA
40243012            TIANJIN YINGXIN XINHENG INV CONSULTING, ATTN WENJING BI, 10/F, TIMES OLYMPIC CITY C7 OFFICE BLDG,
                    BINSHUI W RD, NANKAI DIST, TIANJIN 300381 CHINA
40243483        +   TIBET JINMEIHUA INVESTMENT CO LTD, C/O YATES FRENCH, 300 N LASALLE, CHICAGO, IL 60654-3406
40056632            TWC GROUP CO., LTD., 12 FLOORS, BLOCK AB, WANTONG CENTER, NO 6, CHAOWAI STREET, CHAOYANG DISTRICT,
                    BEIJING 100005 CHINA
40245024        +   VIZIO INC, C/O ROBERT M WAXMAN, 9401 WILSHIRE BLVD, 9TH FL, BEVERLY HILLS, CA 90212-2945
40056613        +   WALKER STEVENS CANNOM LLP, ATTN: AMANDA WALKER/BETHANY STEVENS, 500 MOLIN ST., SUITE 118, LOS
                    ANGELES, CA 90013-1777
40056623        +   WARM TIME INC., 30037 AVENIDA ESPLENDIDA, RANCHO PALOS VERDES, CA 90275-5420
40056633            WEI GAN, BUILDING 21, NO. 162, DATIANKAN STREET, JINJIAN DISTRICT, CHENGDU, SICHUAN, 610065 CHINA
40056614            WEI GAN, NO. 1 20TH FLOOR BUILDING 21, NO. 162,, DATIANKAN STREET JINJIAN DISTRICT,, CHENGDU, SICHUAN
                    610065 CHINA
40244761            WEI GAN, 22-1-1101, FANHAI GUOJI LANHAI YUAN, YAOJIAYUAN RD, CHAOYANG DISTRICT, BEIJING 100123 CHINA
40056624            WEIDONG ZHU, ROOM 1005, 450 CAOYANG ROAD,, PUTUO DISTRICT, SHANGHAI, SHANGHAI 200063 CHINA
40056634            WEIHUA QIU, ROOM 1001,10 FLOORS, BLOCK 1,, INDIGO NO.20 JIUXIANQIAO ROAD, CHAOYANG DISTRICT, BEIJING,
                    BEIJING 100016 CHINA
40056615            WELLS FARGO BANK, 1404 SARTORI AVE, TORRANCE, CA 90501
40244732            WESTERN SECURITIES CO LTD, DONGXIN ST XINCHENG DISTRICT, RM 10000 BLDG 8 #319, XI'AN SHAANXI 710004,
                    CHINA
40056625            WESTERN SECURITIES CO., LTD, ROOM 10000 BUILDING 8,, NO.319, DONGXIN STREET, XINCHENG DISTRICT, XIAN,
                    SHANXI 710004 CHINA
40245019            WESTERN SECURITIES CO.,LTD, ROOM 10000 BUILDING 8, NO 319 DONGXIN STREET, XINCHENG DISTRICT, XI'AN,
                    SHAANXI 710004, CHINA
40056616            WUHAN CREDIT LOAN CO., LTD., 10TH FLOOR, WEIYE BUILDING,, XINHUA ROAD,, JIANGHAN DISTRICT, WUHAN,
                    HUBEI 430022 CHINA
40056626            WUXI LEYIKE ELECTRIC VEHICLE INVESTMENT, D1605 TALENT APARTMENT,, NO.8 LIJING ROAD, JIANGBEI NEW
                    DISTRICT, NANJING, JIANGSU 211500, CHINA
40242719            WUXI LEYIKE ELECTRIC VEHICLE INVI ENTPRS, D1605 TALENT APT, #8 LIJING RD JIANGBEI NEW DISTRICT, NANJING
                    211500, CHINA
40244764            WUXI LEYIKE INVESTMENT ENTERPRISE, ATTN YENAN HU, DI605 TALENT APT, NO 8 LIJING RD, JIANGBEI, NANJING,
                    JS 211500 CHINA
40056636            WUXI PULEYONGHUI INVESTMENT ENTERPRISE, D1605 TALENT APARTMENT,, NO.8 LIJING ROAD, JIANGBEI NEW
                    DISTRICT, NANJING, JIANGSU 211500, CHINA
40196067            Wong & Leow LLC, Attn: Sze Shing Tan, 8 Marina Blvd., #05-01, Marina Bay Financial, SINGAPORE 018981
40056617            XIAMEN OCTUPUS INT. NETWORK TECH, ROOM 2005, 303 HOUKENG HOUSHE, HULI DISTRICT, XIAMEN, FUJIAN 361015,
                    CHINA
40056627            XIAMEN ZEJIN FANGFU INVESTMENT PARTNERSH, ROOM 312, BUILDING 4, LONGSHAN WENCHUANG, PARK, NO.84
                    LONGSHAN SOUTH RD,, SIMING DIS, XIAMEN, FUJIAN 361009 CHINA
40244728            XINYU DINGFENG YINGTONG INV MGT CTR (LP), #9 CHAZI HUTONG E DIANMEN ST, DONGCHENG DIST, BEIJING
                    100005, CHINA
40056637            XINYU DINGFENG YINGTONG INVESTMENT MANAG, NO.9, CHAZI HUTONG,, EAST DIANMEN STREET,, DONGCHENG
                    DISTRICT, BEIJING, BEIJING 100005 CHINA
40056618            XIZANG JINMEIHUA INVESTMENT CO., LTD., NO.462 MANAGEMENT COMMITTEE, OF YANGDA INDUSTRIAL PARK,,
                    DUILONG DEQING DISTRICT, LHASA, TIBET 851400
40196079            Xin Li, 201, Unit 2, Building 3 Building C, District 4, Zhouzhuang Jiayuan, Chaoyang District, Beijing 100000 CHINA
40245031            YANG, LIJIE, 4-11B, CHAOYANG GARDEN, CHAOYANG DISTRICT, BEIJING 100123 CHINA
40244769            YANG, YONGQING, ROOM 301, UNIT 3, BUILDING 5, YANG GUANG SHANG DONG, DONG SI HUAN NORTH ROAD,
                    CHAOYANG, BEIJING 100016 CHINA
40245021            YINGDA CAPITAL MANAGEMENT CO,LTD, QIANHONG SHI, 22ND FLOOR,WEST TOWER,WORLD, FINANCIAL
                    CENTER,CHAOYANG DISTRICT, BEIJING 100020 CHINA
40056628            YONGQIANG YANG, 301 UNIT 3, BUILDING 5, YANGGUANG SHANGDONG, DONGSIHUAN NORTH ROAD, CHAOYANG
                    DISTRICT, BEIJING, BEIJING 100005 CHINA
40056638            YONGQIANG YANG, FLOOR 16, BUILDING 3, 105 YAOJIAYUAN ROAD, CHAOYANG DISTRICT, BEIJING, BEIJING 100025
                    CHINA
40056619            YUANXIN XU, ROOM 601, NO.105 BUILDING,, WEST LIZE GARDEN DISTRICT,, CHAOYANG DISTRICT, BEIJING, BEIJING
                    100102 CHINA
40056629            YUEFANG JIA, ROOM 302, BUILDING 5, YI NO. 36 DONGZHIMENWAI STREET, DONGCHENG DISTRICT, BEIJING, BEIJING
                    100000 CHINA
40056639            YUEMIN JIA, ROOM 501, UNIT 3, BUILDING 1, NO,21 STUI TA STREET,, YAODU DISTRICT, LINFEN, SHANXI 41099 CHINA
40056620            YUENIM JIA, 105 YAOJIAYUAN ROAD, CHAOYANG DISTRICT, BEIJING, BEIJING 100025, CHINA
40056630            ZHEJIANG ZHONGTAI CHUANGZHAN ENTERPRISE, 29TH FLOOR, BLOCK T1,, WANGJING POLY INTERNATIONAL
                    PLAZA,, CHAOYANG DISTRICT, BEIJING, BEIJING 100102 CHINA
40244766            ZHEJIANG ZHONGTAI CHUANGZHAN ENTRS MGMT, 29TH FLOOR, BLOCK T1,, WANGJING POLY INTERNATIONAL
                    PLAZA,, CHAOYANG DISTRICT, BEIJING 100102 CHINA
40056640            ZHIJIAN DONG, 1102, ANAYA CITY MANSION, BEIWA ROAD, HAIDIAN DISTRICT, BEIJING, BEIJING 100048 CHINA
           Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                                  Desc
                               Imaged Certificate of Notice Page 8 of 14
District/off: 0973-2                                                  User: tjohnsonC                                                            Page 8 of 12
Date Rcvd: Mar 08, 2021                                               Form ID: 3180C1                                                         Total Noticed: 286
40056641                  ZHONGTAI VENTURE CAPITAL (SHENZHEN) CO., 5 FLOORS, PACIFIC INSURANCE BUILDING, 28 FENGSHENG HUTONG,,
                          TAIPING BRIDGE STREET, XICHENG DISTRICT, BEIJING, BEIJING 100034 CHINA
40056642                  ZHONGYING (TIANJIN) SUPPLY CHAIN MGMT 41 FLOORS, GLOBAL FINANCIAL CENTER, HEPING DISTRICT, TIANJIN,
                          TIANJIN 300020 CHINA
40056643                  ZHUHAI RONGLE EQUITY INVESTMENT LP, C603 GLOBAL FINANCIAL CENTER, NO. 1, XUANWUMEN WAI STREET,
                          BEIJING, BEIJING 10000, CHINA

TOTAL: 282

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
40244633                  EDI: IRS.COM
                                                                                        Mar 09 2021 05:18:00      DEPARTMENT OF THE TREASURY - IRS, PO
                                                                                                                  BOX 7346, PHILADELPHIA, PA 19101-7346
40056345                  EDI: CALTAX.COM
                                                                                        Mar 09 2021 05:23:00      FRANCHISE TAX BOARD, BANKRUPTCY
                                                                                                                  SECTION MS: A-340, PO BOX 2952,
                                                                                                                  SACRAMENTO, CA 95812-2952
40056522                  Email/Text: KDOR_KSBANKRUPTCY@KS.GOV
                                                                                        Mar 09 2021 03:45:00      KANSAS DEPT OF REVENUE, ATTN:
                                                                                                                  BANKRUPTCY UNIT, CIVIL TAX
                                                                                                                  ENFORCEMENT, P.O. BOX 12005, TOPEKA,
                                                                                                                  KS 66601
40056514                  Email/Text: bankruptcy@ttc.lacounty.gov
                                                                                        Mar 09 2021 03:42:00      LA COUNTY TAX COLLECTOR, PO BOX
                                                                                                                  54110, LOS ANGELES, CA 90054

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Beijing Haidian Technology Financial Capital Holdi
cr                             Beijing Lan Capital Investments aka Blue Giant
cr                             Chian Soft Growing Investment (WUXI) Partnership
cr                             China Consumer Capital Fund II, L.P.
cr                             China Minsheng Trust Co. Ltd.
cr                             China Minsheng Trust Co., Ltd.
cr                             Chongqing Strategic Emerging Industry Leeco Cloud
intp                           Courtesy NEF
cr                             Deqing Kaijiao Investment Partnership Enterprise (
cr                             Han's San Jose Hospitality LLC
cr                             Honghu Da
cr                             Huizhou Shibei Second Curve Capital Management Cen
cr                             Jiangyin Hailan Investment Holding Co., Ltd.
cr                             Jiaxing Haiwen Investment Partnership
cr                             Jinan Rui Si Le Enterprise Management Consulting P
cr                             Jinhua Zumo Network Technology Co Ltd
sp                             Latham & Watkins LLP
cr                             Linfen Investment Group, Ltd.
cr                             Liuhuan Shan
sp                             Maples and Calder
cr                             Marvel Best Technology Limited
intp                           Nancheng O-Film Photoelectric Technology Co., LTD
cr                             Ningbo Hangzhou Bay New Area Leran Investment Mana
intp                           O-Film Global (HK) Trading Limited
crcm                           OFFICIAL COMMITTEE OF UNSECURED CREDITORS
cr                             Oriental Light Consulting Limited
fa                             PQBDN LLC
cr                             Quanzhou Dings Investment Management Co., Ltd.
frep                           Robert Moon
cr                             Sanpower (Hong Kong) Company Limited
cr                             Shanghai Bochu Assets Management Center (Limited L
         Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                   Desc
                             Imaged Certificate of Notice Page 9 of 14
District/off: 0973-2                                              User: tjohnsonC                                               Page 9 of 12
Date Rcvd: Mar 08, 2021                                           Form ID: 3180C1                                            Total Noticed: 286
cr                               Shanghai Haiyue Investment Management Co., Ltd
cr                               Shanghai Lan Cai Asset Management Co, Ltd.
cr                               Shanghai Leyu Chuangye Investment Management Cente
cr                               Shanghai Pinebloom Investment Mgt Co., Ltd
cr                               Shanghai Qichengyueming Investment Partnership Ent
cr                               Shenzhen Jincheng Commercial Factoring Co., Ltd
cr                               Shenzhen Letv Xingen M&A Fund Invest Mgt
cr                               Swift Talent Investments, Ltd.
cr                               Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd
cr                               Tibet Jinmeihua Investment Co. Ltd.
cr                               Weidong Zhu
cr                               Weihua Qiu
cr                               Wuxi Leyike Investment Ltd
cr                               Wuxi Pule Investment Ltd
40055730                         BEIJING FORTUNE TIMES PROPERTIES CO. LTD, SHOP E405-1, FLOOR 0401, BUILDING 3, 13 COURTYARD NO,
                                 WORKERS SADIUM NORTH RD, CHAOYANG DISTRICT, BEIJING 100000
40245035                         BEIJING GUORUI KAIDA CAPITAL CENTER, YANGFANG ROAD NO. 18, HAIDIAN DISTRICT., BEIJING 100089
40056575                         LIN TOU
40244767                         LIU, HONG
40244735                         O-FILM GLOBAL (HK) TRADING LTD, 11TH FL TOWER 6 TAIZIWAN BUSINESS PLAZA, #91 SHANGHAI RD,
                                 NANSHAN DISTRICT, SHENZHEN GUANGDON
40056611                         SMART TECHNOLOGY HOLDINGS LTD.
aty             *+               Brya Michele Keilson, Morris James LLP, 500 Delaware Avenue, Suite 1500, P.O. Box 2306, Wilmington, DE 19899-2306
aty             *+               Frederick B. Rosner, The Rosner Law Group LLC, 824 Market Street, Suite 810, Wilmington, DE 19801-4939
aty             *+               GianClaudio Finizio, Bayard, P.A., 600 North King Street, Suite 400, Wilmington, DE 19801-3779
aty             *+               L. Katherine Good, Potter Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, DE 19801-6108
aty             *+               Matthew P. Austria, Austria Legal, LLC, 1007 N. Orange Street, 4th Floor, Wilmington, DE 19801-1242
aty             *+               Neil B. Glassman, Bayard, P.A., 600 North King Street, Suite 400, Wilmington, DE 19801-3779
aty             *+               Scott D. Cousins, Bayard, P.A., 600 North King Street, Suite 400, Wilmington, DE 19801-3779
aty             *+               Zhao Liu, The Rosner Law Group LLC, 824 Market Street, Suite 810, Wilmington, DE 19801-4939
cr              *+               Epiq Corporate Restructuring, LLC, www.epiqsystems.com, 777 Third Avenue, 12th Floor, New York, NY 10017-1302
40281168        *                C/O CHI ZHANG, 19 FLOOR 1901 BLOCK C CAIZHI BLDG, ZHONGGUANCUN EASAT RD HAIDIAN DISTRICT,
                                 BEIJING 100190, CHINA
40244634        *                DEPARTMENT OF TREASURY - IRS, PO BOX 7346, PHILADELPHIA, PA 19101-7346
40056519        *                INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
40245027        *                JIA, YUEMIN, FL 16, LERONG BUILDING, YAOJIAYUAN, CHAOYANG DISTRICT, BEIJING 100123, CHINA
40245015        *                ORIENT SECURITIES CO LTD, 7TH FL, ORIENT SECURITIES BLDG,, 118 WAIMA RD, HUANGPU DIST, SHANGHAI
                                 200010, CHINA
40244737        *                QIU, WEIHUA, C/O ZHIJIAN YOU, 10/F ONE INDIGO, 20 JIUXIANQIAO RD, CHAOYANG DISTRICT, BEIJING 100016,
                                 CHINA
40245029        *                SICHUAN XUNLING TECHNOLOGY CO LTD, # 138, JIALING JIANGXI RORD, SICHUAN, DEYANG 618000, CHINA
40244739        *                SWIFT TALENT INVESTMENTS LTD, ATTN YU FANG, B-15 RAYCOM INFOTECH PARK, #2 KE XUE YUAN NANLU
                                 HAIDIAN DISTRICT, BEIJING 100190, PR CHINA
40244742        *                TAO YUN CAPITAL CO LTD AKA TWC GROUP CO, ATTN JIE FENG, 12TH FL BLOCK AB WANTONG CENTER, #6
                                 CHAOWAI ST CHAOYANG DIST, BEIJING 1000005, CHINA
40243013        *                TIANJIN YINGXIN XINHENG INV CONSULTING, ATTN WENJING BI, 10/F, TIMES OLYMPIC CITY C7 OFFICE BLDG,
                                 BINSHUI W RD, NANKAI DIST, TIANJIN 300381, CHINA
40056635        *                WESTERN SECURITIES CO., LTD, ROOM 10000 BUILDING 8,, NO.319, DONGXIN STREET, XINCHENG DISTRICT,
                                 XIAN, SHANXI 710004, CHINA
40245016        *                WUXI PULEYONGHUI INVESTMENT ENTERPRISE, D1605 TALENT APARTMENT, NO.8 LIJING ROAD, JIANGBEI
                                 NEW DISTRICT, NANJING,JIANGSU 211500, CHINA
40056574        ##+              LEWIS & LLEWELLYN LLP, 505 MONTGOMERY STREET,, SUITE 1300, SAN FRANCISCO, CA 94111-2551

TOTAL: 51 Undeliverable, 21 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
         Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                             Desc
                             Imaged Certificate of Notice Page 10 of 14
District/off: 0973-2                                              User: tjohnsonC                                                        Page 10 of 12
Date Rcvd: Mar 08, 2021                                           Form ID: 3180C1                                                      Total Noticed: 286

the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 10, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 8, 2021 at the address(es) listed
below:
Name                             Email Address
Ben H Logan
                                 on behalf of Debtor Yueting Jia blogan@omm.com

Benjamin Taylor
                                 on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com

Byron Z Moldo
                                 on behalf of Creditor VIZIO Inc. bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com

Christopher E Prince
                                 on behalf of Creditor Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd cprince@lesnickprince.com
                                 jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com

Christopher E Prince
                                 on behalf of Creditor Shenzhen Jincheng Commercial Factoring Co. Ltd cprince@lesnickprince.com,
                                 jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com

Christopher E Prince
                                 on behalf of Creditor Shanghai Lan Cai Asset Management Co Ltd. cprince@lesnickprince.com,
                                 jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com

Christopher E Prince
                                 on behalf of Creditor Beijing Lan Capital Investments aka Blue Giant cprince@lesnickprince.com
                                 jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com

Claire K Wu
                                 on behalf of Interested Party Courtesy NEF ckwu@sulmeyerlaw.com
                                 mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Dare Law
                                 on behalf of U.S. Trustee United States Trustee (LA) dare.law@usdoj.gov

David B Zolkin
                                 on behalf of Creditor Swift Talent Investments Ltd. dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

David W. Meadows
                                 on behalf of Interested Party Courtesy NEF david@davidwmeadowslaw.com

Diana M Perez
                                 on behalf of Debtor Yueting Jia diana-perez-7352@ecf.pacerpro.com

Emily Young
                                 on behalf of Other Professional Epiq Corporate Restructuring LLC pacerteam@gardencitygroup.com,
                                 rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

Felix T Woo
                                 on behalf of Creditor Shanghai Bochu Assets Management Center (Limited Liability) fwoo@ftwlawgroup.com
                                 admin@ftwlawgroup.com

Felix T Woo
                                 on behalf of Creditor Jinan Rui Si Le Enterprise Management Consulting Partnership fwoo@ftwlawgroup.com
                                 admin@ftwlawgroup.com

Felix T Woo
                                 on behalf of Creditor Deqing Kaijiao Investment Partnership Enterprise (Limited Liability) fwoo@ftwlawgroup.com
                                 admin@ftwlawgroup.com

Helena Tseregounis
                                 on behalf of Special Counsel Latham & Watkins LLP helena.tseregounis@lw.com

Jared T. Green
                                 on behalf of Creditor Han's San Jose Hospitality LLC spappa@svglaw.com

Jeffrey W Dulberg
                                 on behalf of Debtor Yueting Jia jdulberg@pszjlaw.com

Jerrold L Bregman
        Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                       Desc
                            Imaged Certificate of Notice Page 11 of 14
District/off: 0973-2                                        User: tjohnsonC                                                       Page 11 of 12
Date Rcvd: Mar 08, 2021                                     Form ID: 3180C1                                                     Total Noticed: 286
                          on behalf of Creditor Liuhuan Shan jbregman@bg.law ecf@bg.law

John A Moe, II
                          on behalf of Creditor Shanghai Qichengyueming Investment Partnership Enterprise (Limited Partnership) john.moe@dentons.com
                           glenda.spratt@dentons.com;derry.kalve@dentons.com

Kelly L Morrison
                          on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kelly L Morrison
                          on behalf of U.S. Trustee U.S. Trustee kelly.l.morrison@usdoj.gov

Kevin Meek
                          on behalf of Creditor Chongqing LeTV Commercial Factoring Co. Ltd. kmeek@robinskaplan.com,
                          kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com

Kevin Meek
                          on behalf of Creditor Tianjin Jiarui Huixin Corporate Management Co. Ltd. kmeek@robinskaplan.com,
                          kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com

Lei Lei Wang Ekvall
                          on behalf of Debtor Yueting Jia lekvall@swelawfirm.com
                          lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall
                          on behalf of Defendant Yueting Jia lekvall@swelawfirm.com
                          lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Malhar S Pagay
                          on behalf of Debtor Yueting Jia mpagay@pszjlaw.com bdassa@pszjlaw.com

Maria Cho
                          on behalf of Creditor Chongqing LeTV Commercial Factoring Co. Ltd. MCho@RobinsKaplan.com

Matthew J Olson
                          on behalf of Creditor Chongqing Strategic Emerging Industry Leeco Cloud Special Equity Investment Fund Partnership
                          olson.matt@dorsey.com stell.laura@dorsey.com

Mette H Kurth
                          on behalf of Creditor Zhejiang Zhongtai Chuangzhan Enterprise Management Co. Ltd. mkurth@foxrothschild.com,
                          mette-kurth-7580@ecf.pacerpro.com

Randye B Soref
                          on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS rsoref@polsinelli.com
                          ccripe@polsinelli.com;ladocketing@polsinelli.com

Richard H Golubow
                          on behalf of Creditor Shanghai Leyu Chuangye Investment Management Center LP rgolubow@wghlawyers.com
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Shenzhen Letv Xingen M&A Fund Invest Mgt rgolubow@wghlawyers.com
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Jiangyin Hailan Investment Holding Co. Ltd. rgolubow@wghlawyers.com,
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Marvel Best Technology Limited rgolubow@wghlawyers.com
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor China Minsheng Trust Co. Ltd. rgolubow@wghlawyers.com
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Honghu Da rgolubow@wghlawyers.com jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Quanzhou Dings Investment Management Co. Ltd. rgolubow@wghlawyers.com,
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Oriental Light Consulting Limited rgolubow@wghlawyers.com
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Sanpower (Hong Kong) Company Limited rgolubow@wghlawyers.com
                          jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Richard H Golubow
                          on behalf of Creditor Weihua Qiu rgolubow@wghlawyers.com jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
         Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                      Desc
                             Imaged Certificate of Notice Page 12 of 14
District/off: 0973-2                                          User: tjohnsonC                                                     Page 12 of 12
Date Rcvd: Mar 08, 2021                                       Form ID: 3180C1                                                   Total Noticed: 286
Richard H Golubow
                             on behalf of Creditor Shanghai Pinebloom Investment Mgt Co. Ltd rgolubow@wghlawyers.com,
                             jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Robbin L. Itkin
                             on behalf of Creditor Shanghai Haiyue Investment Management Co. Ltd ritkin@sklarkirsh.com, cbullock@sklarkirsh.com

Robert S Marticello
                             on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com
                             gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Ryan A Witthans
                             on behalf of Creditor Han's San Jose Hospitality LLC rwitthans@fhlawllp.com

Stephen D Finestone
                             on behalf of Creditor Han's San Jose Hospitality LLC sfinestone@fhlawllp.com

Tanya Behnam
                             on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS tbehnam@polsinelli.com
                             tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov

Victor A Sahn
                             on behalf of Creditor Jinhua Zumo Network Technology Co Ltd vsahn@sulmeyerlaw.com
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com

Victor A Sahn
                             on behalf of Creditor Ningbo Hangzhou Bay New Area Leran Investment Management Partnership (Limited Partnership)
                             vsahn@sulmeyerlaw.com
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com

Victor A Sahn
                             on behalf of Creditor Chian Soft Growing Investment (WUXI) Partnership vsahn@sulmeyerlaw.com
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com

Victor A Sahn
                             on behalf of Creditor China Consumer Capital Fund II L.P. vsahn@sulmeyerlaw.com,
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com

Victor A Sahn
                             on behalf of Creditor Zhijian Dong vsahn@sulmeyerlaw.com
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com

Victor A Sahn
                             on behalf of Creditor Jiaxing Haiwen Investment Partnership vsahn@sulmeyerlaw.com
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com

Victor A Sahn
                             on behalf of Creditor Weidong Zhu vsahn@sulmeyerlaw.com
                             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inf
                             oruptcy.com


TOTAL: 56
     Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47                                                    Desc
                         Imaged Certificate of Notice Page 13 of 14
Information to identify the case:
Debtor 1              Yueting Jia                                                         Social Security number or ITIN   xxx−xx−8972
                      First Name   Middle Name   Last Name                                EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                  Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:19−bk−24804−VZ



Order of Discharge − Chapter 11                                                                                                      02/20


A petition commencing a case under Title 11, United States Code, was filed by or against the debtor
named above on October 14, 2019 and no complaint objecting to the discharge of the debtor was filed
within the time fixed by the Court (or that a complaint objecting to discharge of the debtor was filed
and, after due notice and hearing, was not sustained). Therefore,
IT IS ORDERED THAT:

1)     The debtor has no personal liability for debts discharged under 11 U.S.C. Section 727 (or) 1141,
       except those debts determined by order of a court with competent jurisdiction not to be discharged
       pursuant to 11 U.S.C. Section 523;

2)     Any judgment heretofore or hereafter obtained in any court other than this court is null and void as
       a determination of the personal liability of the debtor with respect to any debts discharged under
       11 U.S.C. Section 727 (or) 1141, except those debts determined by order of a court with
       competent jurisdiction not to be discharged; and

3)     All creditors whose debts are discharged by this order and all creditors whose judgments are
       declared null and void by this order are enjoined from instituting or continuing any action or
       employing any process or engaging in any act to collect such debts as personal liabilities of the
       debtor.

A discharge is granted to:

           Yueting Jia
           aka YT Jia

            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 3/8/21



           Dated: 3/8/21
                                                                                    By the court: Vincent P. Zurzolo
           The discharge Date under the confirmation order is                                     United States Bankruptcy Judge
           February 3, 2021.


                                                                                                                                   943/TRJ
Form 3180C1−do11                                              Order of Chapter 11 Discharge
Case 2:19-bk-24804-VZ Doc 945 Filed 03/10/21 Entered 03/10/21 21:50:47   Desc
                    Imaged Certificate of Notice Page 14 of 14
